                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

SANDRA GOULDBURN                                                                       PLAINTIFF

v.                                  Case No. 4:16-cv-00936-KGB

ARKANSAS DEPARTMENT OF
HUMAN SERVICES, et al.                                                              DEFENDANTS

                                               ORDER

          Before the Court is plaintiff Sandra Gouldburn’s motion for voluntary dismissal pursuant

to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure (Dkt. No. 27). In her motion, Ms.

Gouldburn moves to dismiss her case without prejudice (Id.). Defendants have also filed a motion

to dismiss without prejudice for Ms. Gouldburn’s alleged failure to comply with this Court’s Order

of March 24, 2019, and for failure to prosecute the case (Dkt. No. 26). Per Federal Rule of Civil

Procedure 41(a)(1)(A)(i), “the plaintiff may dismiss an action without a court order by filing . . . a

notice of dismissal before the opposing party serves either an answer or a motion for summary

judgment . . . .” Defendants have filed no answers or motions for summary judgment in this action.

          Therefore, for good cause shown and pursuant to Rule 41(a)(1)(A)(i), the Court grants Ms.

Gouldburn’s motion for voluntary dismissal (Dkt. No. 27). The claims in this case are dismissed

without prejudice. The Court denies as moot defendants’ motion to dismiss (Dkt. No. 26). The

trial in this matter currently set for the week of June 17, 2019, is hereby removed from the trial

docket.

          It is so ordered, this the 15th day of May, 2019.


                                                        _______________________________
                                                        Kristine G. Baker
                                                        United States District Judge
